DETAILED ACTION
	This is a non-final Office action in response to communications received on 08/11/2020.  Claims 1-8 and 10-20 are pending and are examined.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-8 and 10-20 are rejected.

Response to Amendment and Arguments
	Applicant’s arguments on pages 6-7 regarding the amended claims 1, 14, and 20 and their dependent claims have been considered, but are moot in view of new grounds of rejection.
	Upon considering references found during an updated search, Examiner withdraws the indication of allowable subject matter for claims 9 and 12 that had been indicated in the previous non-final Office action for the instant application dated 05/13/2022. Consequently, this Office action is not being made final and remains a non-final Office action.



Claim Rejections – 35 USC§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between th3e prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, 8, 10-11, 13-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2013/0081128 A1 (hereinafter, "Gupta") in view of Pub. No. US 2009/0328186 A1 (hereinafter, "Pullotro").

The instant application is directed to a method and system for improved access to customer registration information, depicted in FIG. 2 reproduced below:

    PNG
    media_image1.png
    292
    415
    media_image1.png
    Greyscale



The primary reference of Gupta is directed to a system and method for client-server communication in a network, with representative figure, Fig. 3 reproduced below:


    PNG
    media_image2.png
    378
    555
    media_image2.png
    Greyscale
 

As to claim 1:
	Gupta discloses some of the limitations of claim 1, as follows:
1. A computer-implemented method for providing customer registration information for a customer in a cellular network, the method comprising: 
receiving a request for customer registration information from a computing device of a requesting entity (Gupta, Fig. 3 and paragraph [0046] depict/disclose a server (e.g., administration server 280) receiving a request for information from a computing device associated with a customer (e.g., administrator 290), with Fig. 3 including a login response (e.g., element 817) from the REST interface that supports an inference that the request for information is for customer registration information), 
the request for customer registration information including a customer identifier of the customer (Gupta, paragraph [0042] discloses non-limiting examples of a request for service includes a REST API/admin/login that supports login using appropriate credentials, e.g., a username and password (i.e., identifier of the customer)); 
providing login credentials associated with the requesting entity to a control node (Gupta, paragraph [0042] discloses a non-limiting example of a request that includes login credentials in the form of a username/password); 
querying the control node for customer registration information based on the customer identifier (Gupta, Fig. 2 and paragraph [0039] depict/disclose that in a non-limiting example, a control node (e.g., traffic director 800) is queried for information based on the request disclosed in Gupta, paragraph [0042] that includes a customer identifier); 
receiving customer registration information in response to the query (Gupta, paragraph [0042] discloses a non-limiting example of receiving a response to a request (e.g., HTTP request) e.g., for get-config-prop that includes providing customer registration information); 
parsing the received customer registration information (Gupta, Fig. 3 and paragraph [0037] depict/disclose that in a non-limiting request/response, a request/response sequence is performed through a REST implementation that supports an inference that the received response must necessarily be parsed by the REST interface 806/REST calls 812); 
converting the received customer registration information to an application programming interface (API) response (Gupta, Fig. 3 and paragraph [0037] depict/disclose that in a non-limiting example, a request/response sequence is performed through a REST implementation that supports an inference that the response is converted by the REST interface 806/REST calls 812 to a REST API response); and 
transmitting the converted customer registration information to the computing device of the requesting entity (Gupta, Fig. 3 and paragraph [0037] depict/disclose that in a non-limiting example, a request/response implementation is performed through REST infrastructure, with a supported inference that the response to a request must necessarily be transmitted to the point of origin of the request, i.e., to the computing device of the requesting entity (e.g., computing device of administrator 290)).  
Gupta does not directly disclose the following limitation of claim 1, as follows:
logging out of the control node and providing the login credentials associated with the requesting entity a second time.
However, Pullotro, in the same field of endeavor as Gupta, discloses the remaining limitation of claim 1, as follows: 
logging out of the control node and providing the login credentials associated with the requesting entity a second time (Pullotro, paragraph [0078] discloses that in a non-limiting example, a session ID expires if a predetermined interval (e.g., 15 minutes) have elapsed since the last time the user accessed the server (i.e., since the last interaction), and if session has expired (e.g., with session ID 606), the login page is sent back to the user, which supports an inference about having to provide login credentials a second time after being logged out of a node being disclosed).
Pullotro is combinable with Gupta because both belong to the same field of endeavor of improving client-server communication in networked or wireless systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Gupta to incorporate the management of sessions by logging in a second time as a result of session expiration as disclosed by Pullotro in order to make use of known techniques to improve similar devices (methods, or products) in the same way. 

As to claim 2:
	Gupta and Pullotro disclose the limitations of claim 1, while Gupta further discloses the limitations of claim 2, as follows:
2. The method of claim 1, wherein providing login credentials associated with the requesting entity to the control node includes interfacing with the control node via a representational state transfer (REST) interface (Gupta, Fig. 2/3 and paragraph [0037] depict/disclose that in a non-limiting example, a request/response sequence with a control node (e.g., servers associated with traffic director 800) is performed through a REST interface 806/REST calls 812).   

As to claim 5:
	Gupta and Pullotro disclose the limitations of claim 1, while Gupta further discloses the limitations of claim 5, as follows:
5. The method of claim 1, 
wherein at least querying the control node (Gupta, Fig. 2 and paragraph [0039] depict/disclose that in a non-limiting example, a control node (e.g., traffic director 800) is queried for information based the request disclosed in Gupta, paragraph [0042] that includes a customer identifier), 
receiving customer registration information (Gupta, paragraph [0042] discloses a non-limiting example of receiving a response to a request (e.g., HTTP request) for list-configs or get-config-prop that under BRI includes providing customer registration information), 
parsing the received customer registration information (Gupta, Fig. 3 and paragraph [0037] depict/disclose that in a non-limiting request/response, a request/response sequence is performed through a REST implementation that supports an inference that the received response must necessarily be parsed by the REST interface 806/REST calls 812), and 
converting the received customer registration information (Gupta, Fig. 3 and paragraph [0037] depict/disclose that in a non-limiting example, a request/response sequence is performed through a REST implementation that supports an inference that the response is converted by the interface 806/REST calls 812 to a REST API response)
are performed by a customer registration application programming interface (API) (Gupta, Fig. 2/3 and paragraph [0037] depict/disclose that in a non-limiting example, a request/response sequence with a control node (e.g., servers associated with traffic director 800) is performed through a REST interface 806/REST calls 812).  

As to claim 8:
	Gupta and Pullotro disclose the limitations of claim 1, while Gupta further discloses the limitations of claim 8, as follows:
8. The method of claim 1, wherein the API response is a REST API response (Gupta, Fig. 3 and paragraph [0037] depict/disclose that in a non-limiting example, a request/response implementation is performed through REST infrastructure, i.e., the API response to a request from a requesting entity is a REST API response).  

As to claim 10:
	Gupta and Pullotro disclose the limitations of claim 1, while Gupta further discloses the limitations of claim 10, as follows:
10. The method of claim 1, wherein the request for customer registration information is a REST API request (Gupta, Fig. 3 and paragraph [0037] depict/disclose that in a non-limiting example, a request/response implementation is performed through REST infrastructure, i.e., the API request from a requesting entity is a REST API request).  

As to claim 11:
	Gupta and Pullotro disclose the limitations of claim 1, while Gupta further discloses the limitations of claim 11, as follows:
11. The method of claim 1, wherein the request for customer registration information is an HTTP POST request (Gupta, Fig. 3 and paragraph [0042] depict/disclose that in a non-limiting example, a request/response implementation is performed through REST infrastructure, with an example of a HTTP POST request provided in the cited paragraph).  

As to claim 13:
	Gupta and Pullotro disclose the limitations of claim 1, while Gupta further discloses the limitations of claim 13, as follows:
13. The method of claim 1, wherein the request for customer registration information is an HTTP GET request (Gupta, Fig. 3 and paragraph [0037] depict/disclose that in a non-limiting example, a request/response implementation is performed through REST infrastructure, with an example of a HTTP GET request provided in the cited paragraph).  

As to claim 14:
	Gupta discloses a few of the limitations of claim 14, as follows:
14. A system (Gupta, Fig. 3 depicts a system) for providing access to customer registration information for a customer in a cellular network, the system comprising: 	a computing device associated with a requesting entity (Gupta, Fig. 3 depicts a computing device connected to a requesting entity (e.g., computer connected to administrator 290)); 
a control node of the cellular network (Gupta, Fig. 2 depicts a control node (e.g., traffic director 800 and its associated servers); and 
a client system including an application programming interface (API) (Gupta, Fig. 3 depicts a client system (e.g., administration server 280)) configured to: 
receive a request for customer registration information from the computing device of the requesting entity (Gupta, Fig. 3 and paragraph [0046] depict/disclose a server (e.g., administration server 280) receiving a request for information from a computing device associated with a customer (e.g., administrator 290), with Fig. 3 including a login response (e.g., element 817) from the REST interface that supports an inference that the request for information is for customer registration information), 
provide login credentials associated with the requesting entity to the control node (Gupta, paragraph [0042] discloses that in a non-limiting example, a REST API/admin/login can be provided to login using appropriate credentials, e.g., a username and password, or traffic director administration server credentials),
the request for customer registration information including a customer identifier of the customer (Gupta, paragraph [0042] discloses non-limiting examples of a request for service includes a REST API/admin/login that supports login using appropriate credentials, e.g., a username and password (i.e., identifier of the customer)); 
query the control node for customer registration information based on the customer identifier (Gupta, Fig. 2 and paragraph [0039] depict/disclose that in a non-limiting example, a control node (e.g., traffic director 800) is queried for information based the request disclosed in Gupta, paragraph [0042] that includes a customer identifier);  
receive customer registration information in response to the query (Gupta, paragraph [0042] discloses a non-limiting example of receiving a response to a request (e.g., HTTP request) for list-configs or get-config-prop that under BRI includes providing customer registration information);  
parse the received customer registration information (Gupta, Fig. 3 and paragraph [0037] depict/disclose that in a non-limiting request/response, a request/response sequence is performed through a REST implementation that supports an inference that the received response must necessarily be parsed by the REST interface 806/REST calls 812); 
convert the received customer registration information to a REST API response (Gupta, Fig. 3 and paragraph [0037] depict/disclose that in a non-limiting example, a request/response sequence is performed through a REST implementation that supports an inference that the response is converted by the REST interface 806/REST calls 812 to a REST API response); and 
transmit the REST API response to the computing device of the requesting entity (Gupta, Fig. 3 and paragraph [0037] depict/disclose that in a non-limiting example, a request/response implementation is performed through REST infrastructure, with a supported inference that the response to a request must necessarily be transmitted to the point of origin of the request, i.e., to the computing device of the requesting entity (e.g., computing device of administrator 290)).  
	Gupta does not directly disclose the following limitation of claim 14, as follows:
log out of the control node and provide the login credentials associated with the requesting entity a second time.
However, Pullotro, in the same field of endeavor as Gupta, discloses the remaining limitation of claim 14, as follows:
log out of the control node and provide the login credentials associated with the requesting entity a second time (Pullotro, paragraph [0078] discloses that in a non-limiting example, a session ID expires if a predetermined interval (e.g., 15 minutes) have elapsed since the last time the user accessed the server (i.e., since the last interaction), and if session has expired (e.g., with session ID 606), the login page is sent back to the user, which supports an inference about having to provide login credentials a second time after being logged out of a node being disclosed).
Pullotro is combinable with Gupta because both belong to the same field of endeavor of improving client-server communication in networked or wireless systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Gupta to incorporate the management of sessions by logging in a second time as a result of session expiration as disclosed by Pullotro in order to make use of known techniques to improve similar devices (methods, or products) in the same way. 

As to claim 17:
	Gupta and Pullotro disclose the limitations of claim 14, while Gupta further discloses the limitations of claim 17, as follows:
17. The system of claim 14, wherein the request for customer registration information is a REST API request (Gupta, Fig. 3 and paragraph [0037] depict/disclose that in a non-limiting example, a request/response implementation is performed through REST infrastructure, i.e., the API request from a requesting entity is a REST API request).  

As to claim 18:
	Gupta and Pullotro disclose the limitations of claim 14, while Gupta further discloses the limitations of claim 18, as follows:
18. The system of claim 14, wherein the request for customer registration information is an HTTP POST request (Gupta, Fig. 3 and paragraph [0042] depict/disclose that in a non-limiting example, a request/response implementation is performed through REST infrastructure, with an example of a HTTP POST request provided in the cited paragraph).  
As to claim 19:
	Gupta and Pullotro disclose the limitations of claim 14, while Gupta further discloses the limitations of claim 19, as follows:
19. The system of claim 14, wherein the request for customer registration information is an HTTP GET request (Gupta, Fig. 3 and paragraph [0037] depict/disclose that in a non-limiting example, a request/response implementation is performed through REST infrastructure, with an example of a HTTP GET request provided in the cited paragraph).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2013/0081128 A1 (hereinafter, "Gupta") in view of Pub. No. US 2009/0328186 A1 (hereinafter, "Pullotro") in further view of 3GPP TS 29.518 version 15.4.0 Release 15, dated 07-2019 (hereinafter, "3GPP_AMF_Standard").

As to claim 12:
	Gupta and Pullotro disclose the limitations of claim 11, while 3GPP_AMF_Standard discloses the limitations of claim 12, as follows:
12. The method of claim 11, wherein the HTTP POST request includes a zero duration notification (Examiner notes that Applicant’s specification doesn’t define or specify what “zero duration notification” means, and also in Applicant’s specification, paragraph [0018] discloses that ”AMF specification related to the AMF REST interface may be 3GPP TS 29 518 Release 16, but other specifications may be developed and implemented periodically that may work in a similar or equivalent manner.” 3GPP TS 29 518 Release 15 (i.e., “3GPP_AMF_Standard) discloses “duration” at page 114 where it mentions a parameter “DurationSec” in connection with Table 6.2.6.1-2: Namf_EventExposure re-used Data Types that is used with HTTP messages, while 3GPP TS 29.571 defines “DurationSec” to be of type “Integer.” This supports an inference that under BRI, a zero value of DurationSec is possible, since zero is a valid integer value, thus, HTTP POST request includes a zero duration notification).
3GPP_AMF_Standard is combinable with Gupta and Pullotro because all three belong to the same field of endeavor of improving client-server communication in networked or wireless systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Gupta and Pullotro to incorporate the data types for HTTP messages in AMF standard as disclosed by 3GPP_AMF_Standard in order to make use of known techniques to improve similar devices (methods, or products) in the same way. 
	
Claims 3, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2013/0081128 A1 (hereinafter, "Gupta") in view of Pub. No. US 2009/0328186 A1 (hereinafter, "Pullotro") in further view of Pub. No. US 2020/0228613 A1 (hereinafter, "Han").

As to claim 3:
	Gupta and Pullotro disclose the limitations of claim 1, while Gupta further discloses the limitations of claim 3, as follows:
3. The method of claim 1 wherein the control node is an access and mobility management function (AMF).
Gupta does not disclose the following limitations of claim 3, as follows:
wherein the control node is an access and mobility management function (AMF).
However, Han, in the same field of endeavor as Gupta and Pullotro, discloses the remaining limitations of claim 3, as follows:
wherein the control node is an access and mobility management function (AMF) (Han, Fig. 1 and paragraph (0041] depict/disclose a non-limiting example of a service-based architecture of a core network control plane that discloses 
an access and mobility management function (AMF) as a control node in which customer registration information is stored/accessed).
Han is combinable with Gupta and Pullotro because all three belong to the same field of endeavor of improving client-server communication in networked or wireless systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Gupta and Pullotro to incorporate the elements in the 5G core network service-based architecture as disclosed by Han in order to obtain the predictable result of improved access to customer registration information in the wireless networks implemented using newer 5G core wireless architecture.

As to claim 6:
	Gupta and Pullotro disclose the limitations of claim 1, while Gupta further discloses the limitations of claim 6, as follows:
6. The method of claim 1 further comprising authenticating the login credentials with a network repository function (NRF).  
Gupta does not disclose the following limitations of claim 6, as follows:
authenticating the login credentials with a network repository function (NRF).
However, Han, in the same field of endeavor as Gupta and Pullotro, discloses the remaining limitations of claim 6, as follows:
authenticating the login credentials with a network repository function (NRF) (Han, Fig. 1 and paragraph (0068] depict/disclose a non-limiting example of a
two-way authentication performed between a requesting device and a network repository function, i.e., NRF, whereby the NRF authenticates a request sent by the device).
Regarding claim 6, the same motivation to combine Han with Gupta and Pullotro as utilized in claim 3 is equally applicable in the instant claim.

As to claim 15:
	Gupta and Pullotro disclose the limitations of claim 14, while Gupta further discloses the limitations of claim 15, as follows:
15. The system of claim 14 further comprising a network repository function (NRF), and wherein the API is further configured to authenticate login credentials associated with the requesting entity with the NRF.  
Gupta does not disclose the following limitations of claim 6, as follows:
comprising a network repository function (NRF), and
wherein the API is further configured to authenticate login credentials associated with the requesting entity with the NRF.  
However, Han, in the same field of endeavor as Gupta and Pullotro, discloses the remaining limitations of claim 15, as follows:
comprising a network repository function (NRF) (Han, Fig. 1 and paragraph (0068] depict/disclose a network repository function, i.e., NRF), and
wherein the API is further configured to authenticate login credentials associated with the requesting entity with the NRF (Han, Fig. 1 and paragraph (0068] depict/disclose a non-limiting example of a two-way authentication performed between a requesting entity and a network repository function, i.e., NRF, whereby the NRF authenticates a request sent by the requesting entity).
Regarding claim 15, the same motivation to combine Han with Gupta and Pullotro as utilized in claim 3 is equally applicable in the instant claim.

As to claim 16:
	Gupta and Pullotro disclose the limitations of claim 14, while Gupta further discloses the limitations of claim 16, as follows:
16. The system of claim 14, wherein the control node is an access and mobility management function (AMF).  
Gupta does not disclose the following limitations of claim 16, as follows:
wherein the control node is an access and mobility management function (AMF).
However, Han, in the same field of endeavor as Gupta and Pullotro, discloses the remaining limitations of claim 16, as follows:
wherein the control node is an access and mobility management function (AMF) (Han, Fig. 1 and paragraph (0041] depict/disclose a non-limiting example of a service-based architecture of a core network control plane that discloses 
an access and mobility management function (AMF) as a control node in which customer registration information is stored/accessed).
Regarding claim 16, the same motivation to combine Han with Gupta and Pullotro as utilized in claim 3 is equally applicable in the instant claim.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2013/0081128 A1 (hereinafter, "Gupta") in view of Pub. No. US 2020/0228613 A1 (hereinafter, "Han") in further view of 3GPP TS 29.518 version 15.4.0 Release 15, dated 07-2019 (hereinafter, "3GPP_AMF_Standard").

As to claim 20:
	Gupta discloses the limitations of claim 20, as follows:
20. A computer-implemented method for providing customer registration information for a customer in a cellular network, the method comprising: 
receiving a request from a computing device of a requesting entity (Gupta, Fig. 3 and paragraph [0046] depict/disclose a server (e.g., administration server 280) receiving a request for information from a computing device associated with a customer (e.g., administrator 290), with Fig. 3 including a login response (e.g., element 817) from the REST interface that supports an inference that the request for information is for customer registration information), 
the request including a customer identifier of the customer (Gupta, paragraph [0042] discloses non-limiting examples of a request for service that includes information about a session, or information about a logged-in user (i.e., identifier of the customer) that is received through a REST interface 806/REST calls 812 implementation);
providing login credentials associated with the requesting entity to a control node (Gupta, paragraph [0042] discloses a non-limiting example of a request that includes login credentials in the form of a username/password, with the example of paragraph [0042] disclosing that the login credentials follow a HTTP request, i.e., the login credentials are provided in response to receiving the request); 
receiving customer registration information in response to the query (Gupta, paragraph [0042] discloses a non-limiting example of receiving a response to a request (e.g., HTTP request) for list-configs or get-config-prop that under BRI includes providing customer registration information); 
parsing the received customer registration information (Gupta, Fig. 3 and paragraph [0037] depict/disclose that in a non-limiting request/response, a request/response sequence is performed through a REST implementation that supports an inference that the received response must necessarily be parsed by the REST interface 806/REST calls 812); 
converting the received customer registration information to an application programming interface (API) response (Gupta, Fig. 3 and paragraph [0037] depict/disclose that in a non-limiting example, a request/response sequence is performed through a REST implementation that supports an inference that the response is converted by the REST interface 806/REST calls 812 to a REST API response); and  
transmitting the API response to the computing device of the requesting entity (Gupta, Fig. 3 and paragraph [0037] depict/disclose that in a non-limiting example, a request/response implementation is performed through REST infrastructure, with a supported inference that the response to a request must necessarily be transmitted to the point of origin of the request, i.e., to the computing device of the requesting entity (e.g., computing device of administrator 290)).  
Gupta does not disclose the following limitations of claim 20, as follows:
querying the control node for customer registration information based on the customer identifier; 
However, Han, in the same field of endeavor as Gupta, discloses the remaining limitations of claim 20, as follows:
querying the control node for customer registration information based on the customer identifier (Han, Fig. 1 and paragraphs (0041] and [0068] depict/disclose a non-limiting example of a service-based architecture of a core network control plane that discloses an access and mobility management function (AMF) as a control node in which customer registration information is stored/accessed, thus AMF is used to query the customer registration information based on the customer identifier).
Han is combinable with Gupta because both belong to the same field of endeavor of improving client-server communication in networked or wireless systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Gupta to incorporate the elements in the 5G core network service-based architecture as disclosed by Han in order to obtain the predictable result of improved access to customer registration information in the wireless networks implemented using newer 5G core wireless architecture.
None of the references of Gupta or Han disclose the following limitation of claim 20, as follows:
wherein the HTTP POST request includes a zero duration notification.
However, 3GPP_AMF_Standard, in the same field of endeavor as Gupta and Han, discloses the remaining limitation of claim 20, as follows:
wherein the HTTP POST request includes a zero duration notification (Examiner notes that Applicant’s specification doesn’t define or specify what “zero duration notification” means, and also in Applicant’s specification, paragraph [0018] discloses that ”AMF specification related to the AMF REST interface may be 3GPP TS 29 518 Release 16, but other specifications may be developed and implemented periodically that may work in a similar or equivalent manner.” 3GPP TS 29 518 Release 15 (i.e., “3GPP_AMF_Standard) discloses “duration” at page 114 where it mentions a parameter “DurationSec” in connection with Table 6.2.6.1-2: Namf_EventExposure re-used Data Types that is used with HTTP messages, while 3GPP TS 29.571 defines “DurationSec” to be of type “Integer.” This supports an inference that under BRI, a zero value of DurationSec is possible, since zero is a valid integer value, thus, HTTP POST request includes a zero duration notification).
3GPP_AMF_Standard is combinable with Gupta and Han because all three belong to the same field of endeavor of improving client-server communication in networked or wireless systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Gupta and Han to incorporate the data types for HTTP messages in AMF standard as disclosed by 3GPP_AMF_Standard in order to make use of known techniques to improve similar devices (methods, or products) in the same way. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2013/0081128 A1 (hereinafter, "Gupta") in view of Pub. No. US 2009/0328186 A1 (hereinafter, "Pullotro") in further view of Pub. No. US 2017/0156051 A1 (hereinafter, "Park").

As to claim 4:
	Gupta and Pullotro disclose the limitations of claim 1, while Gupta further discloses the limitations of claim 4, as follows:
4. The method of claim 1, wherein the customer identifier is international mobile subscriber information (IMSI).  
Gupta does not disclose the following limitations of claim 4, as follows:
wherein the customer identifier is international mobile subscriber information (IMSI).  
However, Park, in the same field of endeavor as Gupta and Pullotro, discloses the remaining limitations of claim 4, as follows:
wherein the customer identifier is international mobile subscriber information (IMSI) (Park, paragraph [0062] discloses that an example of a customer identifier is an International Mobile Subscriber Identity (IMSI)) of a terminal or device of the customer).  
Park is combinable with Gupta and Pullotro because all three belong to the same field of endeavor of improving the storage of customer information and improving access to the stored information in networked or wireless systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Gupta and Pullotro to incorporate the teaching of Park about different customer identifiers as disclosed by Park in order to obtain the predictable result of improved access to customer registration information in the wireless networks implemented using various types of customer identifiers.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2013/0081128 A1 (hereinafter, "Gupta") in view of Pub. No. US 2009/0328186 A1 (hereinafter, "Pullotro") in further view of non-patent publication A. Bhat, V. Gojanur and R. Hegde, "4G protocol and architecture for BYOD over Cloud Computing," 2015 International Conference on Communications and Signal Processing (ICCSP), 2015, pp. 0308-0313, doi: 10.1109/ICCSP.2015.7322894 (hereinafter, "Bhat").

As to claim 7:
	Gupta and Pullotro disclose the limitations of claim 1, while Gupta further discloses the limitations of claim 7, as follows:
7. The method of claim 1, wherein the control node is a mobility management entity (MME).  
Gupta does not disclose the following limitations of claim 4, as follows:
wherein the control node is a mobility management entity (MME).  
However, Bhat, in the same field of endeavor as Gupta and Pullotro, discloses the remaining limitations of claim 4, as follows:
wherein the control node is a mobility management entity (MME) (Bhat, page 310, second column discloses that in an example of a 4G core network, MME is an example control node that is in charge of mobility management, authentication, authorization, etc.).  
Bhat is combinable with Gupta and Pullotro because all three belong to the same field of endeavor of improving client-server communication in different architectures of networked or wireless systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Gupta and Pullotro to incorporate the elements in the 4G core network service-based architecture as disclosed by Bhat in order to obtain the predictable result of improved access to customer registration information in the wireless networks implemented using the older 4G core wireless architecture.
Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to BISWAJIT GHOSE whose email id is biswajit.ghose1@uspto.gov and telephone number is (571)272-1878. The examiner can normally be reached M-F 8:00am-5:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles C. Jiang can be reached on (571)270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.G./
Examiner, Art Unit 2412

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412